DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 5-7, 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan (US Pub. 2018/0124831).
Regarding claims 1 and 9, Dinan teaches a method for a User Equipment (UE) operating in a wireless communication system, the method comprising: receiving information for uplink (UL) resource configuration from a network [0151], in a state that the UE is configured with at least one serving cell operating in an unlicensed spectrum [0133]; wherein the UL resource configuration includes information regarding UL resources [0151] and a maximum number of LBT failure regarding the UL resources (“maximum value (e.g. configured by RRC)” in [0166]); performing Listen-Before-Talk (LBT) operation for transmission of uplink data by using a UL resource (see LBT in Figure 12), wherein the UE starts counting a number of failures of the LBT operation once the UE is not allowed to use the UL resource for 
Regarding claims 2 and 10, Dinan teaches releasing the UL resource configuration, based on the number of failures of the LBT operation reaching the maximum number of LBT failure (“clear any configured downlink assignments and uplink grants, and/or initiate a random access procedure on the SpCell and cancel all pending SRs” in [0177]).
Regarding claims 5 and 13, Dinan teaches the maximum number of LBT failure is a maximum number of consecutive LBT failure since the UE starts to use the UL resource; and/or a maximum number of total aggregated LBT failure since the UE starts to use the UL resource [0163].
Regarding claims 6 and 14, Dinan teaches when the UE counts the number of failures of the LBT operation by counting all LBT failure regarding the UL resource, or counting only the consecutive LBT failure regarding UL resource [0163].
Regarding claims 7 and 15, Dinan teaches resetting counting the number of failures of the LBT operation, based on: the UE starting the counting of the number of failures of the LBT operation; or the number of failures of the LBT operation reaching the maximum number of LBT failure; or the UE .
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. In pages 6-9, the applicants argues that the prior art does not teach the UE indicating to the network which UL resource the number of failures of the LBT operation reaches the maximum number of LBT failure.  Dinan teaches which UL resource (the UL resource used for the SR procedure in SeNB by sending the RRC message indicating that an SR procedure in SeNB failed in [0187]) has reached the maximum number of LBT failure (“In response to unsuccessful termination of an SR process because of excessive LBT (“In response to unsuccessful termination of an SR process because of excessive LBT (e.g. SR_LBT counter reaches a first value), the UE may transmit an RRC message to the MeNB indicating that LBT process is failed. In an example, the RRC message may indicate that an SR procedure in SeNB failed, e.g., due to successive LBT failures” in [0187]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414